COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Trestan Jemal Prescott v. The State of Texas

Appellate case number:    01-13-00989-CR

Trial court case number: 1372308

Trial court:              230th District Court of Harris County


        Appellant’s motion filed January 3, 2014 requesting the Court to order a supplemental
clerk’s record containing the Presentence Investigation Report is denied. Appellant’s request
fails to comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.5, 10.
Further, appellant is entitled to supplement the clerk’s record without an order from this Court.
See TEX. R. APP. P. 34.5(c).

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                  X Acting individually      Acting for the Court


Date: January 14, 2014